UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12, 2014 CAMAC ENERGY INC. (Exact name of registrant as specified in its charter) Delaware 001-34525 30-0349798 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1330 Post Oak Blvd., Suite 2 , Houston, Texas 77056 (Address of principal executive offices) (Zip Code) (713) 797-2940 (Registrant's telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2.below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On December 12, 2014, the board of directors (the “Board’) of CAMAC Energy Inc. (the “Company”), upon the request of Dr. Kase Lukman Lawal, the Company’s Chairman and Chief Executive Officer, and the recommendation of the compensation committee of the Board, approved a general plan to payDr. Lawal’s annual base salary in shares of common stock instead of cash beginning on January 1, 2015. In addition, in lieu of cash, Dr. Lawal’s discretionary performance bonus will be paid in shares of common stock. The shares of common stock will be issued under the Company’s 2009 Equity Incentive Plan. All other terms of his compensation remain unchanged and were previously described in the Company’s Current Report on Form 8-K filed on March 17, 2014, which such description is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAMAC Energy Inc. Dated: December 18, 2014 By: /s/ Nicolas J. Evanoff Nicolas J. Evanoff Senior Vice President, General Counsel & Secretary
